 GAGNON PLATING AND MANUFACTURING COMPANY263GAGNON PLATING AND MANUFACTURINGCOMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, LODGE No. 750, AFL.Case No. 30-CA-209.Varch4,1953Decision and OrderOn November 28, 1952, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and supporting brief, and the entire record in this caseand hereby adopts the findings, conclusions, and recommendations ofthe Trial Exan)lner zOrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National La-bor Relations Board hereby orders that the Respondent, GagnonPlating and Manufacturing Company, Colorado Springs, Colorado,and its officers,agents,successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively in good faith with Interna-tional Association of Machinists, Lodge No. 750, AFL, as the exclu-sive representative of all production and maintenance employees inthe production and maintenance departments in Respondent's plantin Colorado Springs, Colorado, excluding all office and clerical em-ployees, truck drivers, guards, and professional and supervisory em-ployees as defined in the Act, as amended, in respect to rates of pay,wages, hours of employment, and other terms and conditions ofemployment.'Pursuant to the provisions of Section3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].2 In agreeing with the Trial Examiner that the Respondent failed to bargain with theUnion in violation of Section 8 (a) (5) or theAct, we do notrely on his findings thatthe Respondent insisted that the meetings be confined to the morning hours as the recorddoes not sustain suchfinding.Althoughwe find, asdid the TrialExaminer,that theRespondent unnecessarily delayed the first bargaining meeting, we base this findingsolely on the delayby theRespondent on and after January 8, 1952.These modificationsdo not, however,affect thevalidityof the Trial Examiner's ultimate conclusion that theRespondent violated Section 8(a) (5) and(1) of the Act, nor our concurrence therein.103 NLRB No. 40. 264DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or coercingits employees in theexerciseof the right to self-organization, to formlabor organizations, to join or assist International Association ofMachinists, Lodge No. 750, AFL, or any other labor organization, tobargain collectively through representatives of their own choosing, toengage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request bargain collectively in good faith with Interna-tional Association of Machinists, Lodge No. 750, AFL, as the exclu-sive representative of all its production and maintenance employeesin the appropriate unit with respect to rates of pay,wages,hours ofemployment, and other terms and conditions of employment; supplyupon request in connection with bargaining, any relevant wage data;and if an understanding is reached, embody such understanding in asigned agreement.(b) Post at its plant in Colorado Springs, Colorado, copies of thenotice attached to the IntermediateReport as an appendix.3Copiesof said notice, to be furnished by the Regional Director for the Sev-enteenthRegion,KansasCity,Missouri, shall, after being dulysigned by the Respondent, be posted by it immediately upon receiptand maintained by it for a period of sixty, (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees customarily are posted.Reasonable steps shall betaken by the Respondent to insure that the notices are not altered,defaced, or covered by other material.(c)Notify the Regional Director for the SeventeenthRegion, inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed by International Association of Machinists, LodgeNo. 750, AFL, herein called the Union, the General Counsel for the NationalLabor Relations Board by the Regional Director for the Seventeenth Region(Kansas City, Missouri), issued a complaint dated October 6. 1952, against Gag-8This noticeshall be amendedby substitutingfor the words"The Recommendations ofa Trial Examiner,"the words"A Decision and Order " In the event that this Orderis enforced by a decree of a United States Court of Appeals,the notice shall be furtheramended by substituting for the words"Pursuant to a Decision and Order"in the caption,the words"Pursuant to a Decreeof the UnitedStates Court of Appeals,Enforcing anOrder." GAGNON PLATING AND MANUFACTURING COMPANY265non Plating and Manufacturing Company, Colorado Springs, Colorado, hereincalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136.Copies of the charges, the complaint,and notice of hearing were duly served upon the Respondent and the Union.In respect to unfair labor practices, the complaint alleges in substance that de-spite the Union's status as representative of a majority of Respondent's employeesin anappropriate unit, Respondent since on or about December 7, 1951, hasrefused and now refuses to bargain collectively in good faith with the Union.Respondent's answer, dated October 15, 1952, admits that the complaint de-scribes an appropriate unit, denies that the Union is the representative of amajority of the employees included in the unit, and denies the commission ofunfair labor practices.Pursuant to notice, a hearing was held before the undersigned Trial Examinerat Colorado Springs, Colorado, on October 20, 1952.All parties were represented,were permitted to examine and cross-examine witnesses, and to introduce evidencepertinent to theissues.All waived the right to argue on the record and tofile briefs.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Colorado corporation with its principal office and place ofbusiness in Colorado Springs, Colorado, where it is engaged in electroplatingand metal finishing. In the course and conduct of its business it processes sub-stantial amounts of materials for manufacturers for use in the latter's pro-duction and assemblies.During the past fiscal year, the Respondent purchasedmaterials valued at an amount in excess of $50,000, of which approximately 50percent represents purchases received by it from sources outside the State ofColorado.During the same period, the Respondent shipped to points outsidethe State of Colorado products valued at an amount in excess of $25,000.Aswill appear, the Board has in an earlier proceeding asserted jurisdiction overRespondent's operations.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge No. 750, AFL, is a labor organi-zation admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESAfter hearing and upon the record, the Board on November 26, 1951, issued aDecision and Order finding that Respondent had failed to bargain in good faithwith the Union and ordering that it do so. Shortly thereafter, on December 7,Respondent's counsel, Thomas M. Burgess, wrote the Board saying that therequired notice had been posted and that Respondent intended to comply withthe Order.As the Board's Decision recites, the Union attained the status of bargainingrepresentative on February 18, 1949, as a result of an election conducted by Boardagents among the employees in the same unit which, in this proceeding, the2Gagnon Plating and Manufacturing Company,97 NLRB 104. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDparties agree is appropriate.Thereafter a series of meetings between counselfor Respondent and representatives of the Union occurred.As to these, theBoard found "the Respondent's entire course of conduct in its bargaining relation-ship with the Union at all times displayed a fixed intention merely to preservethe appearance of bargaining, while avoiding any actual negotiation in good faithor effort to reach a mutually satisfactory agreement."The last formal bar-gaining meeting, if it be proper to term it such, prior to the issuance of the Board'sOrder took place on August 10, 1949.In the case here for decision, Stidham C. Vandeventer, one of Respondent's em-ployees, testified that about December 5 or 6 he asked Bernard Gagnon, Re-spondent's president, to advise him how the employees could renounce the Unionas bargaining agent.On December 7, Gagnon handed Vandeventer, accordingto the latter's testimony, a form of decertification petition for employee signa-ture.'At Vandeventer's request, Gagnon designated another employee, Roelens,as Vandeventer's assistant.The 2 employees then went through the plant andin about 30 minutes secured the signatures of 32 employees-assertedly theentire number of workers in the unit for which the Union was certified. Thecirculation took place in the plant during working hoursRoelens was awayfrom his job while so engaged. Vandeventer used both working and free time.The result was shown to Gagnon who exclaimed, "Oh boy, they're all with me."The petition was forwarded by Burgess to the Board's Regional Office for action.Itwas dismissed by the Regional Director and his action was, apparently, sus-tained by the Board upon appeal.M. A. Lovay, a representative of the Union, testified that he and E. F. Hansen,also a union agent, met with Gagnon on December 8 in an attempt to set a datefor a bargaining meeting.Gagnon said that the press of year-end business madeit exceedingly difficult for him to enter into such arrangement and all agreedthat the Union would make another request in early January. After severalunfruitful attempts to reach Gagnon by telephone, Lovay managed to do soon January 8 only to learn that Gagnon was leaving the city immediately andwould not return for about 10 days. Lovay said that he would call again andon January 22, with Hansen, went to the plant.Gagnon met them but said thathe was too busy to take the necessary time for a bargaining meeting. Agree-ment was reached that such a meeting would take place on February 6 andGagnon assured Lovay and Hansen that he would advise them should any mat-ter arise affecting his ability to keep the engagement.But on the appointed day,Lovay and Hansen learned that Gagnon was out of town and would not returnuntil evening.That night in a telephone conversation, Gagnon agreed to meetwith them at 10 the next morning.The meeting took place, the Union presented its contract proposal, and aftersome discussion consuming about 2 hours, arrangements -were madezto continuenegotiations on the same day of the following week. At the second meeting,which lasted about 11/2 hours, some reference was made by Gagnon to the factthat the union proposal contained no wage demand. Lovay explained that he2On cross-examination Vandeventer's testimony was somewhat uncertain on this point.He then evidenced some recollection of having received the petition from AttorneyBurgess after an appointment for that purpose had been made for him by one FrankEmeryEmery is variously and casually identified in the record as an accountant,possibly a stockholder, a partner, secretary of the firm, and just an employee.Burgesstestified that he prepared and submitted the petition to Vandeventer at the latter'srequest.Gagnon did not testify in this connection and Emery was not called as a witness.On the basis of the testimony of Vandeventer and Burgess, I find that Vandeventer dis-cussed the matter of decertification with Gagnon and Emery;that Emery made anappointment for Vandeventer with Burgess ; and that Burgess prepared the document. GAGNON PLATING AND MANUFACTURING COMPANY267understood Gagnon to have already raised wages to the point that no furtherincreases were permissible under Wage Stabilization regulations.At the closeof the meeting,Gagnon said that he must leave town for a time and suggestedthat the union representatives call him in about 2 weeks to arrange for thenext meeting.A further meeting took place on March 11.Although scheduled for 10 in themorning, the union negotiators were kept waiting for a half hour while Gagnontalked to another visitor.After about an hour, having arrived in the opinionof Lovay at an impasse,he suggested that a conciliator be called.Gagnon re-jected the suggestion.By later arrangement,the parties met again on March 18.The Union modi-fied its union-shop proposal so that present employees,not its members, neednot become so as a condition of employment.Gagnon objected to it as he had toall proposals which conditioned employment upon union membership.On March 25 Hansen and Gagnon met.Again, a meeting scheduled for 10a. in. was delayed until 10: 30 because Gagnon was busy with another caller.During the meeting, Gagnon made contract proposals in respect to seniority, ashop committee,grievance procedure,and duration of the agreement. TheUnion had proposed that seniority govern in promotions,transfers,layoffs, andrehire.Gagnon offered to agree that it be one of the considerations in effectingsuch action.The Union's proposed contract provided for recognition of a shopcommittee elected by the employees,empowered to present grievances to man-agement.Gagnon offered a clause denying such authority to the committee andanother restricting the presentation of grievances to the employee affected withthe determination of management to be final.The parties met further on April 8, 15, 29, May 8, 15, and 22.Gagnon assertedand Hansen denied that a meeting was held on April 22. The date has no par-ticular significance in the context of bargaining so I have not resolved the con-flict.To all requests by the Union that Gagnon inform it as to wages being paid,Gagnon replied that the Union knew as well as he what they were and refusedto supply the information.On April 29 or May 8,Gagnon agreed to draw a con-tract that he would consider suitable and on May 22 submitted it.During oneof the later meetings,Gagnon mentioned that the employees had signified theirdesire, by signing the decertification petition, not to be represented by the Unionand some talk of holding an election or polling the employees resulted.In the months while these meetings were being held or sought,a number ofemployees were given wage increases.The first such action occurred on Jan-uary 11 and the last on June 13.In all, 50 increases were effected;some in-dividuals were given more than 1 raise. Gagnon testified that the increasesranged from 5 to 10 cents an hour and were distributed as follows:5 to trainees ;15 for length of service ; 29 for merit ; 1 by promotion.Gagnon described thetrainee raises as automatic.His testimony concerning the distinction betweenmerit and length-of-service increases does not clearly show just what standardswere used to determine which employee should receive a raise(or who not)or how the amount of the raise was decided.None of the increases was a subjectof discussion with the Union except that Hansen complained that Gagnon wasacting unilaterally in such matters.In March 1952,the Respondent submitted the requisite forms to the NationalWage Stabilization Board to obtain approval of a general wage increase.Re-spondent left blank those portions of the form which asked,"Is there a col-lective bargaining representative?Is there an unfair labor practice pending?Is there an election pending?"This request was later withdrawn but similarforms were filed by the Respondent in September and to each of the questions 268DECISIONSOF NATIONALLABOR RELATIONS BOARDquoted above, the Respondent answered "No."At the time of the hearing andat the request of that agency, the Respondent was engaged in the compilationof further data concerning wage increases.Gagnon explained that an employee of the Wage Stabilization Board told himthat if he had no contract with a labor organization he need not answer thequestions with the result that the March application was left blank in thoseparticulars.The last application, Gagnon testified, was prepared by one hiredfor that purpose who was not aware of the Union's claim to recognition.The last meeting between the parties took place on May 22. Then Gagnonoffered his contract proposal providing for an open shop, leaving classificationsand wagesfor later negotiation (but postponing the effective date of the contractuntil agreement on them had been reached), recognizing the right of the Union toform a shop committee to present any grievance submitted by an employee,requiring the Union to forego strike action and to respond in damages for anyfailure of its membership to honor that commitment, forbidding the Union toestablish or permit any picket line to be maintained about the plant, denyingaccessto the plant to any union representative, not an employee, except byappointment with management and providing that such representatives shouldnot visit or confer with employees during working hours.At the close of themeeting Gagnon said that he would be out of town for the ensuing 6 weeks andthus would be unable to meet with Hansen. The latter suggested that Gagnonappoint someone to negotiate in his place.Gagnon answered that he would makean attempt to do so and suggested that Hansen telephone him the next day aboutit.On each of the next 3 days Hansen did so but was not successful in reachingGagnon.On June 3,Hansenspoke to Gagnon by telephone and was told that thelatter had not yet started on his trip but was about to do so, that he would beaway for about 2 weeks, that he was too busy then to meet withHansen,and thathe had found it impracticable to appoint anyone toact in hisstead.On June 6Hansen wrote Gagnonrequestingthat Gagnon notify him of theearliestdate thatthe next meeting could be held and that Gagnon then supply a wage schedule sothat negotiations could be completed.No answer to or acknowledgement of theletter came from Gagnon and therehas been no meetingbetween the Respondentand the Union since.The election of February 18, 1949, established the Union as the exclusivebargainingrepresentative of Respondent's employees in an appropriate unit. InitsDecision of November 26, 1951, the Boardsaidthat theRespondent hadengaged in bad-faith bargaining from the time that the Union demonstrated itsmajority but, because the charge in that case was not filed and served untilDecember 14, 1949, found that the unfair labor practice based upon that conductbegan on June 14 of that year.Thus, when the Decision of November 1951 issued,Respondent had never complied with the requirement of the Act that it bargainwith the Union.Under well-settled principles of decision, a bargaining agency,once established, must be given a reasonable opportunity to demonstrate its valueor lack of it to the employees it represents.Logically, it is held, a loss of major-ity traceable to an employer's unfair labor practices may not operate to relievethat employer from his duty to bargain.Thus on December 5, 1951, the Respond-ent was under a duty to bargain with the Union for, aside from the Board's Orderthat it do so, the Union then was a lawfully chosen bargaining representativewhose status had not to that point been accorded the recognition conferred by theAct.On this date, Gagnon discussed the question of ousting the Union withVandeventer and advised him to see Attorney Burgess.When Vandeventersecured the petition, Gagnon not only permitted him to circulate it in the plantduring operating hours but designated another employee to assist him. Of GAGNON PLATING AND MANUFACTURING COMPANY269course this conduct was entirely inconsistent with and opposed to Gagnon'scontemporaneous advice, through counsel, to the Board that it would comply withthe order to bargain.Decertification would relieve the Respondent of that bur-den.Hence, Gagnon's joyful remark when he saw that all of his employees hadsigned.Participation with and assistance to the circulators of the decertificationpetition raised the curtain upon the second scene of Respondent's struggle toavoid obedience to therequirementsof the Act.Following a logical and per-haps predictable pattern came the delay of about 2 months before the firstbargaining meeting took place in spite of the Union's persistent attempts tobring it about ; Gagnon's resistanceto suggestions that meetingsbe held morefrequently ; confinement of meetings to the morning hours ; the manifestationof a contemptuous attitude by his failure to notify the Union that he couldnot appear, as he had agreed, on February 6; the persistent and continuing re-fusal to supply the Union with wage rates in effect; the denial (for a time)of the Union's right to represent employees in grievance matters ; the unilateralwage increases made while refusing wage information to the Union ; the denialto another Federal agency that its employees were represented by a labor organi-zation ; and, finally, Gagnon's disregard of the Union's request in its letter ofJune 6 that he advise when another meeting could be held.It is obvious that the Respondent does not concede that, under the Act,bargain-ing connotes a meeting between equals ; that, once established, a bargainingrepresentative must be permitted to serve its function.Respondent's conductdescribed above, I find, provides a conclusive demonstration of its determinationnot to bargain with the Union. I find that by such conduct,Respondenthas failed to bargain with the Union in matters of wages, hours, and conditionsof employment and thus has violated and is violating Section 8 (a) (5) of theAct.By refusing to bargain in good faith with the Union, Respondent has inter-fered with, restrained, and coerced its employees in the exercise of rightsguaran-teed in Section 7 of the Act and thereby has violated and is violating Section8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I will recommend that it cease and desist therefrom and take affirmativeaction to effectuate the policies and purposes of the Act.Having found that theRespondent has refused to bargain in good faith with the Union as the ex-clusive representative of the employees in an appropriate unit, I will recommendthat Respondent, upon request, fulfill its duty in that respect.Because of the persistent flouting of employee rights in connection with bar-gaining as exemplified in the conduct set forth in section III of this report, Iconsider it reasonable to anticipate that Respondent, in order to accomplish itsaim of depriving its employees of representation, may indulge in other unfairlabor practices.In order therefore, to fashion a remedy coextensive with the 270DECISIONSOF NATIONALLABOR RELATIONS BOARDthreat,IwillrecommendthatRespondent be required to cease and desist fromin any manner violating the statutory command.Upon the basis of these considerations and upon the entire record in the case,I make the following :CONCLUSIONS OF LAW1. International Association of Machinists, Lodge No. 750, AFL, is a labororganization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees in Respondent's production andmaintenance departments, excluding all office and clerical employees, truckdrivers, guards, professional and supervisory employees, as defined in the Act, asamended, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3. International Asssociation of Machinists, Lodge No. 750, AFL, was onFebruary 18, 1949, and at all times material since has been the exclusive repre-sentative of all employees in the aforesaid unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By its conduct on and after December 5, 1951, Respondent has refused andis refusing to bargain collectively in good faith with International Associationof Machinists, Lodge No. 750, AFL, and thereby has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid refusal to bargain, Respondent has interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act, and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]AppendixNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE wrrL in good faith bargain collectively upon request with INTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE NO. 750, AFL, as the exclusiverepresentative of all production and maintenance employees in the produc-tion and maintenance departments in our plant excluding all office andclerical employees, truck drivers, guards, and professional and supervisoryemployees as defined in the Act, as amended, in respect to rates of pay,wages, hours of employment, and other terms and conditions of employment(divulging upon request all relevant wage data), and if an understanding isreached, enter into a signed agreement.WE WILL NOT in any manner interefere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist the above-named (or any other) labor organi-zation, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all such ac-tivities except to the extent that such right may be affected by an agreement ASSOCIATED DRY GOODS CORPORATION271requiring membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.GAGNON PLATING AND MANUFACTURING COMPANY,Employer.Dated------------------------By --------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered; defaced, orcovered by 'Other material.ASSOCIATED DRY GOODS CORPORATION(LORD&TAYLORDIVISION,FORMERLY LORD&TAYLORandUNITED DEPARTMENT STORE WORKERSofAMERICA,CIO.Case No. 2-CA-2029.March4,1953Decisionand Order,On November 28, 1952, Trial Examiner Max M.. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor, practices; and' recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint, and recommended that thoseallegations of the complaint be dismissed.Thereafter, the Respond-ent and the Union filed exceptions and supporting briefs.11The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the,case,sand hereby adopts the' findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions andmodifications :1.At the close of the hearing, the Trial Examiner dismissed theallegation of the complaint which alleged that the Respondent hadviolated the Act by threatening its employees with the loss of benefitsin the event they became unionized.The Union excepts to this dis-missaland we find merit in its exceptions.According to the creditedand uncontradicted testimony of Irwin Weiner, one of theRespon-dent's shoe salesmen, he and his supervisor, Section Manager Roy.Stohldrier, had a discussion about unions in the storesometime inIPursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith this case to a three-member panel[Members Houston, Styles,and Peterson],103 NLRB"No. 28.